Name: Council Regulation (EEC) No 521/77 of 14 March 1977 laying down detailed rules for applying protective measures in the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  foodstuff
 Date Published: nan

 No L 73/28 Official Journal of the European Communities 21 . 3 . 77 COUNCIL REGULATION (EEC) No 521/77 of 14 March 1977 laying down detailed rules for applying protective measures in the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, on the market and the threat of such disturbances ; whereas they must accordingly (be suited to the circumstances if 'they are not to have other than the desired effects ; Whereas recourse by a Member State to Article 14 of Regulation (EEC) No 516/77 should be limited to cases in which the market of ithat State, following an assessment based on the abovamentioned factors , is to be regarded as fulfilling the conditions of that Article ; whereas the measures likely to be taken in such a case should be designed to prevent the market situation from deteriorating (further aind must be of an interim nature ; whereas, consequently, such national measures may apply only until the entry into force of a Community decision on the matter ; Whereas the Commission must take a decision on Community protective measures to be applied in response to a request 'from a Member State within 24 hours following receipt of the request ; whereas , in order that the Commission may assess the situation on the market with the greatest effectiveness, provision should be made to ensure that iit (is informed as quickly as possible of any interim protective measures applied by a Member State ; whereas, there ­ fore, provision should be made 'for the Commission to be notified of any such measures as soon as they have been adopted and for such notification to be treated as a request within the meaning of Ar ­ ticle 14 (2 ) of Regulation (EEC) No 516/77, Having regard to the Treaty establishing the European Economic Community, Having 'regard to Council Regulation (EEC) No 516/ 77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables (*), and in particular Article 14 ( 1 ) thereof, Having regard to tihe prqposal from the Commission, Whereas Article 14 of Regulation (EEC) No 516/77 makes provision for the application off appropriate measures if, iby reason olf imports or exports, the Community market in one or more of the products listed in Article 1 of the said Regulation experiences or is threatened with serious disturbances which may endanger the objectives set out in Article 39 of the Treaty ; whereas these measures relate to trade with third countries ; wihereas tihey are to cease to apply once tihe disturbance or threat of disturbance has ceased ; Whereas the main factors to be taken into account in assessing whether the Community market is seriously disturbed or threatened with serious disturbance should be specified ; Whereas recourse to protective measures depends on the effect of tra'de with third countries on the Com ­ munity market ; whereas the situation on this market must therefore ibe assessed by taking account not only of the factors peculiar to the market itself but also of those relating to the trend of that trade ; Whereas the measures whidh may 'be taken m application of Article 14 olf Regulation (EEC) No 516/77 should ibe specified ; whereas those measures must be suoh as to put an end to serious disturbances HAS ADOPTED THIS REGULATION: Article 1 In order to assess whether the Community market in one or more of the products listed in Article 1 of Regulation (EEC) No 516/77 is, by reason of im ­ ports or exports, experiencing or threatened with serious disturbances which might endanger the ob ­ jectives set out in Article 39 of the Treaty, particular account shall be taken of : ( a) the volume of imports or exports affected or foreseen ;(*) See page 1 of this Official Journal. 21.3.77 Official Journal of the European Communities No L 73/29 ( b ) the quantities of products available on the Com ­ munity market ; ( c ) the prices for Community products on the Com ­ munity market or the foreseeable trend of these prices and in particular any excessive upward or downward trend thereof in relation to prices in the years immediately preceding ; ( d ) where the abovementioned situation arises as a result of imports , the prices obtaining on the Community market, at a comparable stage, for products from third countries , and in particular any excessive downward trend in these prices . 3 . The rejection referred to in the second indent of paragraph 1 ( a ), shall apply to applications made during the period in which the suspension referred to in Article 4 is applied . Article 3 The application of this Regulation shall respect the Community's obligations under international agree ­ ments . Article 4 1 . A Member State may take one or more (interim protective measures if, subsequent to an assessment based on the factors set out in Article 1 , it considers that the situation referred to in Article 14 ( 1 ) of Regulation (EEC ) No 516/77 has arisen on its terri ­ tory. Article 2 (2 ) shall apply . The interim protective measures shall be as follows : ( a ) for products subject to the system of (import cer ­ tificates, the total or partial suspension of the issue of certificates ; (b ) for products not subject to 'the certificate system, the total or partial suspension of imports ; (c) for all products , the total or partial suspension of exports . 2 . The Commission shall Ibe notified by telex of the interim protective measures referred to in paragraph 1 as s'oon as they have ibeen decided on . Such notifi ­ cation shall constitute &gt;a request within the meaning of Article 14 (2 ) of Regulation (EEC) No 516/77. The measures shall apply oinly until such time as a decision by the Commission on the matter enters into force . Article 5 1 . Council Regulation (EEC) No 1928/75 of 22 July 1975 'laying down detailed rules 'for applying pro ­ tective measures in the market (in products processed from fruit and vegetables ( J ), is hereby repealed . 2 . All references to the Regulation repealed by virtue of paragraph 1 shall be treated as references to this Regulation . Article 6 This Regulation shall enter into force on 1 April 1977 . Article 2 1 . Should the situation referred to in Article 14 ( 1 ) of Regulation (EEC) No 516/77 arise , the measures which may be taken under paragraphs 2 and 3 of that Article shall be : ( a ) for products subject to the system oif import cer ­ tificates :  the itotal or partial discontinuation of the issue of certificates , as a result of which new appli ­ cations will not be accepted,  the rejection of all or some of the applications for the issue of certificates which are being examined ; (b ) for products not subject to the system of import certificates : total and partial suspension of imports ; ( c ) for all produots :  the introduction of arrangements under which, if the price for an imported product falls below a certain minimum, a condition may be im ­ posed whereby that product may be imported only at a price which is at least equal (to such minimum,  the total or partial suspension of exports . 2 . The measures referred to in paragraph 1 may be taken only to such extent and for such length of time as is striatly necessary . They shall take account of the special situation of produots which are already on their way to (the Community . They may not extend to produots other than those imported from or in ­ tended for third countries . They may be restricted to products imported from or originating in particular countries, to exports to particular countries or to particular qualities or types of presentation . They mlay be restricted to imports intended for particular regions of (the Community or to exports from such regions . H OJ No L 198, 29. 7 . 1975, p. 11 . No L 73/30 Official Journal of the European Communities 21 . 3 . 77 This Regulation shall be binding in its entirety and directly applicable in all Member State;!. Done at Brussels, 14 March 1977 . For the Council The President J. SILKIN